People v Coleman (2020 NY Slip Op 00811)





People v Coleman


2020 NY Slip Op 00811


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND DEJOSEPH, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (1000/19) KA 15-01860.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCHARLES E. COLEMAN, II, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.